DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Response to Amendment
The amendment filed on 11/02/2021 has been entered and thus claims 1-20 are currently pending in this application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel comprising “a groove between the opening and the display area,

wherein the groove comprises a first recessed portion having a first width in a
first layer, and a second recessed portion in a second layer on the first layer and having
a second width greater than the first width so as to expose a portion of an upper surface
of the first layer, and a side surface of the groove comprises steps” in combination with the limitation wherein “the first functional layer directly contacts an upper surface of the second layer” and “the groove is at least as wide as the second width from the upper surface of the first layer to the upper surface of the second layer” as recited in claim 1; 	a display panel comprising “a planarization layer above the thin-film encapsulation layer, wherein an end of the planarization layer is on a vertical line passing through the groove” in combination with the limitation wherein “the groove comprises a first recessed portion having a first width in a first layer, and a second recessed portion in a second layer on the first layer and having a second width greater than the first width, and a side surface of the groove comprises steps” as recited in claim 12; and  	a display panel comprising “a groove between the opening and the display area, wherein the groove comprises a first recessed portion having a first width in a
first layer, and a second recessed portion in a second layer on the first layer and having
a second width greater than the first width so as to expose a portion of an upper surface
of the first layer, and a side surface of the groove comprises steps” in combination with the limitation wherein “a functional layer of the intermediate layer directly contacts an upper surface of the second layer” and “the groove is at least as wide as the second width from the upper surface of the first layer to the upper surface of the second layer” as recited in claim 13.   
 	Claims 2-11 and 14-20 are also allowed for further limiting and depending upon allowed claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892